  Case 13-38512         Doc 68     Filed 01/07/19 Entered 01/07/19 08:45:18              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-38512
         Kathaleen W Prewitt
         James C Prewitt
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/30/2013.

         2) The plan was confirmed on 12/19/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/16/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/29/2018.

         6) Number of months from filing to last payment: 59.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $6,344.00.

         10) Amount of unsecured claims discharged without payment: $59,322.71.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-38512                Doc 68         Filed 01/07/19 Entered 01/07/19 08:45:18                      Desc Main
                                                Document Page 2 of 4



Receipts:

          Total paid by or on behalf of the debtor                      $17,002.71
          Less amount refunded to debtor                                     $4.40

NET RECEIPTS:                                                                                              $16,998.31


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                           $3,992.50
    Court Costs                                                                         $0.00
    Trustee Expenses & Compensation                                                   $724.11
    Other                                                                               $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                            $4,716.61

Attorney fees paid and disclosed by debtor:                               $7.50


Scheduled Creditors:
Creditor                                                 Claim         Claim            Claim        Principal      Int.
Name                                           Class   Scheduled      Asserted         Allowed         Paid         Paid
ALTAIR OH XIII LLC                         Unsecured         387.00        409.80           409.80          40.98       0.00
ALTAIR OH XIII LLC                         Unsecured      2,187.00       2,221.23         2,221.23        222.12        0.00
ARMOR SYSTEMS CORP                         Unsecured         366.00           NA               NA            0.00       0.00
CAPITAL ONE BANK                           Unsecured         203.00           NA               NA            0.00       0.00
CAPITAL ONE BANK USA                       Unsecured      1,149.00       1,236.74         1,236.74        123.67        0.00
CCI                                        Unsecured         503.00           NA               NA            0.00       0.00
CHASE BANK                                 Unsecured      1,483.00            NA               NA            0.00       0.00
CITY OF CHICAGO WATER DEPT                 Secured        2,788.00       2,817.71         2,788.86      2,788.86        0.00
CITY OF CHICAGO WATER DEPT                 Unsecured      2,788.00            NA             28.85           2.89       0.00
Cybrcollect (Original Creditor:01 Curves   Unsecured         149.00           NA               NA            0.00       0.00
DYCK O'NEAL INC                            Unsecured            NA           0.00             0.00           0.00       0.00
GECRB/JCP                                  Unsecured          22.00           NA               NA            0.00       0.00
GECRB/WALMART                              Unsecured         115.00           NA               NA            0.00       0.00
IC SYSTEMS                                 Unsecured         150.00           NA               NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO                 Unsecured            NA       1,141.25         1,141.25        114.13        0.00
INTERNAL REVENUE SERVICE                   Unsecured      5,500.00       2,133.41         2,133.41        213.34        0.00
INTERNAL REVENUE SERVICE                   Priority       6,500.00       6,461.28         6,461.28      6,461.28        0.00
MERCHANTS CREDIT GUIDE CO                  Unsecured          74.00           NA               NA            0.00       0.00
MERRICK BANK                               Unsecured      1,350.00       1,202.31         1,202.31        120.23        0.00
Miramedrg (Original Creditor:Medical)      Unsecured      2,285.00            NA               NA            0.00       0.00
Miramedrg (Original Creditor:Medical)      Unsecured          72.00           NA               NA            0.00       0.00
Miramedrg (Original Creditor:Medical)      Unsecured          58.00           NA               NA            0.00       0.00
Pentagroup Financial (Original Creditor:   Unsecured         942.00           NA               NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO                Unsecured         552.00      1,056.10         1,056.10        105.61        0.00
PRA RECEIVABLES MGMT                       Unsecured      3,027.00       3,085.89         3,085.89        308.59        0.00
PRA RECEIVABLES MGMT                       Unsecured      2,371.00       2,310.69         2,310.69        231.07        0.00
PROGRESSIVE LEASING LLC                    Unsecured         900.00          0.00           804.68          80.47       0.00
PROGRESSIVE LEASING LLC                    Secured              NA         804.68             0.00           0.00       0.00
QUANTUM3 GROUP LLC                         Unsecured         127.00        344.83           344.83          34.48       0.00
QUANTUM3 GROUP LLC                         Unsecured         175.00        173.03           173.03          17.30       0.00
Saint James                                Unsecured      2,421.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-38512              Doc 68          Filed 01/07/19 Entered 01/07/19 08:45:18                     Desc Main
                                               Document Page 3 of 4



Scheduled Creditors:
Creditor                                                Claim           Claim         Claim        Principal        Int.
Name                                          Class   Scheduled        Asserted      Allowed         Paid           Paid
SANTANDER CONSUMER USA                    Secured        1,000.00             0.00      1,000.00      1,000.00       140.52
SELECT PORTFOLIO SERVICING                Secured       39,166.66              NA            NA            0.00         0.00
SELECT PORTFOLIO SERVICING                Unsecured     32,893.34              NA            NA            0.00         0.00
TD BANK USA                               Unsecured      2,674.00         2,761.60      2,761.60        276.16          0.00
West Asset Management (Original Credito   Unsecured         567.00             NA            NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                                        Claim            Principal                Interest
                                                                      Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                                   $0.00              $0.00                   $0.00
      Mortgage Arrearage                                                 $0.00              $0.00                   $0.00
      Debt Secured by Vehicle                                        $1,000.00          $1,000.00                 $140.52
      All Other Secured                                              $2,788.86          $2,788.86                   $0.00
TOTAL SECURED:                                                       $3,788.86          $3,788.86                 $140.52

Priority Unsecured Payments:
       Domestic Support Arrearage                                        $0.00              $0.00                   $0.00
       Domestic Support Ongoing                                          $0.00              $0.00                   $0.00
       All Other Priority                                            $6,461.28          $6,461.28                   $0.00
TOTAL PRIORITY:                                                      $6,461.28          $6,461.28                   $0.00

GENERAL UNSECURED PAYMENTS:                                      $18,910.41             $1,891.04                   $0.00


Disbursements:

          Expenses of Administration                                     $4,716.61
          Disbursements to Creditors                                    $12,281.70

TOTAL DISBURSEMENTS :                                                                                    $16,998.31




UST Form 101-13-FR-S (09/01/2009)
  Case 13-38512         Doc 68      Filed 01/07/19 Entered 01/07/19 08:45:18                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
